                      Case 1:20-cv-00797-VEC Document 15 Filed 02/20/20 Page 1 of 2


MEMO ENDORSED
                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #:
                                                                                DATE FILED: 2/20/2020


                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                  GIANCARLO MARTINEZ
Corporation Counsel                          100 CHURCH STREET, Rm. 3-137                   Assistant Corporation Counsel
                                                  NEW YORK, NY 10007                                Phone: (212) 356-3541
                                                                                                      Fax: (212) 356-3509
                                                                                                   gmartine@law.nyc.gov



                                                                                   February 20, 2020


        BY ECF
        Honorable Judge Valerie E. Caproni
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                 Re:      Zahirah Medina v. City of New York, et al., 20 Civ. 797 (VEC)

        Your Honor:

                I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
        Counsel of the City of New York, and the attorney assigned to the defense of the City of New
        York (“City”) in the above-referenced matter. I write to request a 60 day enlargement of time for
        the City to respond to the Complaint, from February 25, 2020, until April 24, 2020. Further, the
        City also requests that the Court will apply this enlargement sua sponte to the named defendant,
        Officer Christopher Wintermute. No enlargement request is being made for Officer Wintermute,
        as this Office has not yet been able to determine whether it is capable of representing him.
        Additionally, the City requests an adjournment of the Initial Conference, currently set for March
        13, 2020 at 10:00 a.m., to a date convenient to the Court after April 24, 2020. This is the City’s
        first request for an enlargement of time and to adjourn the Initial Conference, and plaintiff’s
        counsel consents to both requests.

               The reason for these requests is that, pursuant to Section 50-k of the New York General
        Municipal Law, this Office must determine, based on a review of the facts of the case, whether
        we may represent the aforementioned defendants. See General Municipal Law § 50(k). The
        defendants must then determine whether they wish to be represented by this Office. If they do,
        we must obtain their written consent. Only after this procedure has been followed can we
        determine how to proceed in this case. See Mercurio v. The City of New York, et al., 758 F.2d
        862, 864-65 (2d Cir. 1985) (quoting Williams v. City of New York, et al., 64 N.Y.2d 800, 486
         Case 1:20-cv-00797-VEC Document 15 Filed 02/20/20 Page 2 of 2



N.Y.S.2d 918 (1985) (decision whether to represent individual defendants is made by the
Corporation Counsel as set forth in state law)).

        Accordingly, the City respectfully requests that the Court (1) extend all defendants’ time
to respond to the Complaint from February 25, 2020, until April 24, 2020, and adjourn the Initial
Conference, currently scheduled for March 13, 2020 at 10:00 a.m., to a date convenient to the
Court after April 24, 2020.

       Thank you for your consideration herein.

                                                            Respectfully submitted,

                                                            /s/ Giancarlo Martinez_________
                                                            Giancarlo Martinez
                                                            Assistant Corporation Counsel
                                                            Special Federal Litigation Division


                                                      Application GRANTED. Defendants’ time to
cc:    All Counsel of Record (via ECF)                respond to the Complaint is extended to April 24,
                                                      2020. The initial pretrial conference currently
                                                      scheduled for March 13, 2020 is adjourned to May 1,
                                                      2020 at 10:00 a.m.
                                                      SO ORDERED.



                                                                                                     2/20/2020
                                                      HON. VALERIE CAPRONI
                                                      UNITED STATES DISTRICT JUDGE




                                                2
